Citation Nr: 0406123	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  01-01 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






REMAND

The veteran had active service from August 1968 to April 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 RO rating decision which 
found that new and material evidence had been submitted to 
reopen a previously denied claim for service connection for a 
low back disability (including postoperative residuals of a 
herniated nucleus pulposus), but denied the merits of the 
claim for service connection.  In a June 2001 decision, the 
Board also found that the claim for service connection had 
been reopened, and the Board then remanded the claim to the 
RO for further development.  

The RO then performed most of the development requested by 
the Board, including providing a VA examination in January 
2002.  However, in October 2002 and September 2003, the 
veteran requested that the RO obtain additional VA treatment 
records to support his claim, including records from VA 
health care facilities in Tampa and Orlando, Florida.  The 
Board must remand the case to obtain such records.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003); Bell 
v. Derwinski, 2 Vet.App. (1992).  

Accordingly, the case is remanded for the following.  

1.  The RO should obtain copies of the 
veteran's VA medical treatment records, 
which are not already in the claims 
folder, concerning a low back disability 
and dated since his separation from 
service, from the VA medical facilities in 
Tampa and Orlando, Florida.  

The RO should also ask the veteran to 
identify any other post-service VA and 
non-VA sources of treatment for a low back 
condition, for which records exist and 
have not been obtained.  The RO should 
then obtain copies of the related medical 
records.

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for service connection for a low back 
disability.  If the claim is denied, the 
RO should issue a supplemental statement 
of the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  




	                  
_________________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


